Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 1997, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as an office assistant for a medical office in order to attend school. The Unemployment Insurance Appeal Board ruled that claimant left her employment under disqualifying circumstances and disapproved her application for training benefits pursuant to Labor Law § 599. Inasmuch as voluntarily leaving one’s employment to attend school has been held not to constitute good cause under the Labor Law (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876; Matter of Talyansky [Sweeney], 234 AD2d 880, lv denied 90 NY2d 802), we conclude that substantial evidence supports the Board’s decision.
Mikoll, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.